Title: John Adams to Thomas Jefferson, 4 November 1816
From: Adams, John
To: Jefferson, Thomas


          
            Dr Sir
            Quincy Nov. 4 1816
          
          Your Letter of Oct. 14 has greatly obliged me. Tracys Aanalysis, I have read once; and wish to read it a Second time. It Shall be returned to you. But I wish to be informed whether this Gentleman is of that Family of Tracys with which the Marquis La Fayette is connected by intermariages.?
          I have read, not only the Analysis, but Eight Volumes out of 12 of The origine de tous les Cultes, and if Life lasts will read the other four.
          But, my dear Sir, I have been often obliged to Stop; and talk to myself like the Reverend, Alegorical, Hierogriphical and Apocalyptical Mr John Bunyan; and Say “Sobrius esto John! Be not carried away by Sudden blasts of Wind, by unexpected flashes of Lightening, nor terrified by the Sharpest Crashes of Thunder.!”
          We have now, it Seems a National Bible Society to propagate King James’s Bible, through All Nations. Would it not be better, to apply these pious Subscriptions, to purify Christendom from the Corruptions of Christianity; than to propagate those Corruptions in Europe Asia, Africa and America.!
          
          Suppose, We Should project a Society to translate Dupuis into all Languages and offer a Reward in Medals and Diamonds to any Man or Body of Men who would produce the best answer to it.
          Enthusiasms, Crusades, French Revolutions are Epidemical or Endemial Distempers, to which Man kind are liable. They are not tertian or Quartan Agues. Ages and Centuries are Sometimes required to cure them.
          It is more worth your while to live to read Dupuis than Grim. Of all the Romances, and true Histories I ever read, it is the most entertaining And instructive, though Priestley calls it “dull.”
          Conclude not from all this, that I have renounced the Christian Religion, or that I agree with Dupuis in all his Sentiments. Far from it. I See in every Page, Something to  recommend Christianity in its Purity, and Something to discredit its Corruptions.
          If I had Strength, I would give yoy you my Opinion of it in a Fable of the Bees.
          The Ten Commandments and The Sermon on the Mount contain my Religion.
          I agree perfectly with you, that “The Moral Sense is as much a part of our Constitution as that of Feeling,” and in all that you Say, upon this Subject.
          My History of the Jesuits, is in 4. Vol: in twelves, under the Title of “Histoire Generale de la naissance et des progres, de la Compagnie de Jesus, et l’analyse de Ses Constitutions et Ses Privileges.” printed at Amsterdam in 1761.
          The Work is anonymous; because, as I Suppose, the Author was afraid as all the Monarks of Europe were at that time of Jesuitical Assassination. The Author however Supports his Facts by authentic Records and known Authorities which the Publick may consult.
          This Society has been a greater Calamity to Man kind than the French Revolution or Napoleons Despotism or Idiology. It has obstructed the Progres of Reformation and the Improvement of the human Mind in Society much longer and more fatally.
          The Situation of England may be learned from the enclosed Letter, which I pray you to return to me.
          Little reason as I have to love the old Lady, I cannot but dread that She is going after France, into a Revolution which will end like that of England in 17 1660 and like that of France in 1816. In all Events, our Country must rise. England cannot.
          We have been long afflicted with a Report that your Books and Harvard Colledge Books, and John Q. Adams’s o Ouranologia were lost at Sea. But lo! The Astronomy has arrived in one Ship and Colledge Books in another. We hope your Books are equally Safe: but Should be glad to know.
          It seems that Father and Son have been employed in contemplating The Heavens. I Should like to Sitt down with him and compare Du Puis with his Uranologia
          I have been disappointed in the Review of Sir John Malcoms History of Persia. Those cunning Edinburgh men break off, at the Point of the only Subject that excited my Curiosity the ancient modern Religion and Government of Persia. I Should admire to read an Edinburg or a Quarterly Review of Du Puis 12. Volumes. They have reviewed Grim who is not of half the importance to Mankind. I Suspect the Reviewers evaded the Religion of Persia for fear they Should be compelled to compare it with Du Puis.
          A Scrap of an English Paper in which you are honorably mentioned and I am not much abused must close this Letter from your Friend
          John Adams
        